Case 2:18-cv-00561-APG-NJK Document 80 Filed 04/01/21 Page 1 of 2




 1   ANDREW C. GREEN, ESQ.
     Nevada Bar No. 9399
 2   RIKKI J. HEVRIN, ESQ.
     Nevada Bar No. 13738
 3   KOELLER NEBEKER CARLSON
       & HALUCK, LLP
 4   400 S. 4^'’ Street, Suite 600
     Las Vegas, NV 89101
 5   Phone: (702) 853-5500
     Fax: (702)853-5599
 6   Andrew.^reemi knchlaw.com
     Rikki.hevrina knchlaw.com
 7   Attorneys for Defendant,
     OHIO SECURITY INSURANCE COMPANY
 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
     BRETT PRIMACK, individually.                       ) CASE NO.: 2:18-cv-00561-APG-NJK
11                                                      )
                                   Plaintiff,           ) STIPULATION AND ORDER TO
12                                                      ) DISMISS COMPLAINT WITH
     vs.                                                ) PREJUDICE
13                                                      )
     OHIO SECURITY INSURANCE COMPANY,)
14   a foreign corporation; and DOES I-X, )
     inclusive, and ROE CORPORATIONS I-X, )
15   inclusive.                           )
                                                        )
16                                 Defendants.
17          IT IS HEREBY STIPULATED BY AND BETWEEN, Defendant, OHIO
18   SECURITY INSURANCE COMPANY by and through its counsel of record, Andrew C.
19   Green, Esq. of Koeller, Nebeker, Carlson & Haluck, LLP, and Plaintiff, BRETT PRIMACK
20   by and through his attorneys of record, Eric R. Blank, Esq. of The Law Offices of Eric R.
21   ///
22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                           Page 1 of2                                  615144
Case 2:18-cv-00561-APG-NJK Document 80 Filed 04/01/21 Page 2 of 2




1    Blank, P.C. that Plaintiff hereby dismisses his complaint and claims against Defendant, OHIO

 2   SECURITY INSURANCE COMPANY with Prejudice, each party to bear their own costs.

 3   DATED this   3\       day of March, 2021.        DA TED this   5j    day of March, 2021.
 4   KOELLE NEBEKER CARLSON                           THE LAW OFFICES OF ERIC R. BLANK,
       & 1-J. UCK, LL 11                              P.C.
 5
 6
     By: /. /)..fa\,
               EW C. G
                          /A-,--__
                              N, ESQ.
                                                      By��
                                                        d.R-JER. BLANK, ESQ.
        Nevada Bar No. 9399                              Nevada Bar No. 6910
 7      RIKKI J. HEVRIN, ESQ.                            7860 W. Sahara Avenue, Suite 110
        Nevada Bar No. 13738                             Las Vegas, NV 89117
 8      400 S. 4th Street, Suite 600                     Attorneys for Plaintiff,
        Las Vegas, NV 89101                              BRETT PRIMACK
 9      Attorneys for Defendant,
        OHIO SECURITY I NSURANCE
10      COMPANY
11
                                                 ORDER
12
            IT IS SO ORDERED.
13
14                                               UNITED STATES DISTRICT JUDGE
15
                                                 DATED:__________
                                                        April 1, 2021 _
16
17
18
19
20
21
22
23

24
25

26
27

28

                                         Page 2 of2                                  615144
